DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-11, 14-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alarcon EP 1857064 in view of McClintock US 2009/0204156 and  Hughes US 5,499,983.
Regarding Claim 2, Alarcon discloses a spinal construct (Fig 1a-1b)comprising: 
a first rod (“R2”) having a first end portion, a second end portion (see Fig below), and a central longitudinal axis that defines a first correction axis (longitudinal axis of R2 defines a first correction axis), the first end portion of the first rod configured to be secured to a first vertebra (via a screw, Fig 1a-1c);
 a second rod (“R8”)having a first end portion and a second end portion (see Fig below), the second end portion of the second rod configured to be secured to a second vertebra (via a screw, Fig 1a-1c), 
a hosting connector assembly combining the first and second rods (Fig 1a-1c), the hosting connector assembly including: 
a middle assembling segment (“R4”, #1.11, and “R6”) having a central longitudinal axis defining a second correction axis substantially parallel to and laterally offset from the first correction axis (see Fig below, the middle assembly segment defines a longitudinal axis/second correction axis that is parallel and laterally offset from first rod R2 and the first correction axis); 
a first connector (see Fig below) having a first ring portion and a second ring portion (Fig 3a-3b, ring portions that define channels #1.10.2 and #1.10.1), the first ring portion defining a first channel (#1.10.2) that receives the second end portion of the first rod (Fig 1a-1c) to selectively lock an axial position of the first rod relative to the first connector (locks via fastener #1.10.3, Fig 3a), the second ring portion defining a second channel (#1.10.1) that receives the middle assembling segment (Fig 1a-1c, 3a-3b, the first rod and middle assembly segments are received in the first and second channels); and 
a second connector connected to the first end portion of the second rod and the middle assembling segment (see Fig below),
wherein when the first connector is in an unlocked position (Fig 3a-3b, paragraph 30 when fasteners #1.10.3 are loosened) in which the first rod can move in an expansion direction away from the second rod (see Fig below, when #1.10.3 is loosened or not coupled to the first connector, the first rod can move away from the second rod).


    PNG
    media_image1.png
    776
    708
    media_image1.png
    Greyscale

Regarding Claim 2, Alarcon does not disclose a first stop feature positioned between the first and second end portions of the first rod, wherein when the first connector is in an unlocked position in which the first rod can move in an expansion direction away from the second rod, the first stop feature is configured to limit the range of movement of the first rod.
Regarding Claims 2-4, Alarcon does not disclose the first rod having a non-circular cross-section transverse to the longitudinal axis, wherein the first channel has a non-circular cross-section, wherein the cross-sections of the first rod and the first channel are complementary to prevent rotation of the first rod within the first channel. 
McClintock, in the same field of endeavor of spinal rods, discloses a first rod (R1, Fig 10), a first stop (#317)  feature positioned between the first and second end portions (terminal ends of R1) of the first rod (R1, Fig 10), the first stop (#317) feature is configured to limit the range of movement of the first rod (paragraph 60, Fig 10, the first rod is prevented from fully moving through the connector #302).
Hughes discloses a spinal rod (#41) with a non-circular cross section transverse to its longitudinal axis (via #42, Fig 7) received in a channel (#16, Fig 3) that is non-circular in cross section (via #18, Fig 3), wherein the cross-sections of the first rod and the first channel are complementary (Fig 1b) to prevent rotation of the rod within the  channel (Col 4 lines 35-45). 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Alarcon to have the first rod include a first stop in view of McClintock above because this limits the movement of the rod relative to the connector. 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the first rod and first channel of Alarcon as modified to have a non-circular cross section in view of Hughes above because this configuration prevents rotation of the first rod within the first channel. 
Regarding Claim 5-7, Alarcon as modified discloses the claimed invention as discussed above but does not disclose  wherein the second channel has a non-circular cross-section, wherein the cross-sections of the middle assembling segment and the second channel are complementary to prevent rotation of the middle assembling segment within the second channel, wherein the middle assembling segment has a non-circular cross-section, the cross-section being transverse to the central longitudinal axis of the middle assembling segment. 
However, as discussed above, Hughes discloses the use of a rod and channel having non-circular cross sections (see above) to prevent rotation of the rod within the  channel (Col 4 lines 35-45). 
It would have also been obvious to one having ordinary skill in the art before the invention was made to modify Alarcon as modified to have the second channel and a portion of the middle assembling segment have complimentary non-circular cross sections in view of Hughes above because this configuration prevents rotation of the middle assembling segment within the second channel. 
Regarding Claim 8, Alarcon as modified discloses the middle assembling segment is substantially symmetric about a plane extending along the central longitudinal axis of the middle assembling segment (Fig 1b in Alarcon) but does not disclose that the middle assembly segment is symmetric. 
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the middle assembling segment to be symmetric, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a middle assembly segment. In re Dailey and Eilers, 149 USPQ 47 (1966). As discussed above, the middle assembling segment already appears to be symmetric and it would be obvious to one having ordinary skill in the art to make construct it symmetrically. 

Regarding Claim 9, Alarcon as modified discloses the non-circular cross-section of the first rod is formed by a first chase (#42, Fig 7 in Hughes) feature to prevent rotation of the first within the first channel (Hughes: Col 4 lines 35-45). 

Regarding Claim 10, Alarcon as modified discloses the first channel has a non-circular cross-section formed by a second chase feature (#18, Fig 3 in Hughes) positioned on an inner surface of the first ring portion and projecting inward into the first channel (Fig 3 in Hughes, where with the modification, the chase feature would extend into the first channel). 

Regarding Claim 11, Alarcon as modified discloses the first chase feature of the first rod includes a groove (#42 in Hughes) to receive the second chase feature (#18 in Hughes, as seen in Fig 1b in Hughes and Col 4 lines 35-45). 


Regarding Claim 14, Alarcon as modified discloses the second rod is coaxial with the first rod (Fig 1b in Alarcon, see Fig above in claim 2). 

Regarding Claim 15, Alarcon as modified an intermediate connector (see Fig below, Fig 1b in Alarcon) secured to the middle assembling segment and extending in a substantially transverse direction away from the first and second correction axes of the system (see Fig below, extends substantially perpendicular), the intermediate connector configured to be secured to a third vertebra (intermediate connector secured to a rod R3 which is secured to a third vertebra via a screw) located between the first and second vertebrae (see Fig below) to selectively lock a distance between the third vertebra and the second correction axis (see Fig below). 

    PNG
    media_image2.png
    796
    676
    media_image2.png
    Greyscale


Claims 2-3, 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alarcon EP 1857064 in view of McClintock US 2009/0204156 and Lake US 2008/0086130.
Regarding Claim 2, Alarcon discloses a spinal construct (Fig 1a-1b) comprising: 
a first rod (“R2”) having a first end portion, a second end portion (see Fig below), and a central longitudinal axis that defines a first correction axis (longitudinal axis of R2 defines a first correction axis), the first end portion of the first rod configured to be secured to a first vertebra (via a screw, Fig 1a-1c);
 a second rod (“R8”) having a first end portion and a second end portion (see Fig below), the second end portion of the second rod configured to be secured to a second vertebra (via a screw, Fig 1a-1c), 
a hosting connector assembly combining the first and second rods (Fig 1a-1c), the hosting connector assembly including: 
a middle assembling segment (“R4”, #1.11, and “R6”) having a central longitudinal axis defining a second correction axis substantially parallel to and laterally offset from the first correction axis (see Fig below, the middle assembly segment defines a longitudinal axis/second correction axis that is parallel and laterally offset from first rod R2 and the first correction axis); 
a first connector (see Fig below) having a first ring portion and a second ring portion (Fig 3a-3b, ring portions that define channels #1.10.2 and #1.10.1), the first ring portion defining a first channel (#1.10.2) that receives the second end portion of the first rod (Fig 1a-1c) to selectively lock an axial position of the first rod relative to the first connector (locks via fastener #1.10.3, Fig 3a), the second ring portion defining a second channel (#1.10.1) that receives the middle assembling segment (Fig 1a-1c, 3a-3b, the first rod and middle assembly segments are received in the first and second channels); and 
a second connector connected to the first end portion of the second rod and the middle assembling segment (see Fig below), 
wherein when the first connector is in an unlocked position (Fig 3a-3b, paragraph 30 when fasteners #1.10.3 are loosened) in which the first rod can move in an expansion direction away from the second rod (see Fig below, when #1.10.3 is loosened or not coupled to the first connector, the first rod can move away from the second rod).


    PNG
    media_image1.png
    776
    708
    media_image1.png
    Greyscale


Regarding Claim 2, Alarcon does not disclose a first stop feature positioned between the first and second end portions of the first rod, wherein when the first connector is in an unlocked position in which the first rod can move in an expansion direction away from the second rod, the first stop feature is configured to limit the range of movement of the first rod. Regarding Claims 2-3, Alarcon does not disclose the first rod having a non-circular cross-section transverse to the longitudinal axis, wherein the first channel has a non-circular cross-section, wherein the cross-sections of the first rod and the first channel are complementary to prevent rotation of the first rod within the first channel,  wherein the second channel has a non-circular cross-section. 
McClintock, in the same field of endeavor of spinal rods, discloses a first rod (R1, Fig 10), a first stop (#317)  feature positioned between the first and second end portions (terminal ends of R1) of the first rod (R1, Fig 10), the first stop (#317) feature is configured to limit the range of movement of the first rod (paragraph 60, Fig 10, the first rod is prevented from fully moving through the connector #302).
Lake discloses a spinal rod (#10a) with a non-circular cross section transverse to its longitudinal axis (square shaped, paragraph 33) received in a channel (#103, Fig 2a) that is non-circular in cross section (shaped to match the rod #10a, Fig 2a, paragraph 33-34), wherein the cross-sections of the first rod and the first channel are complementary (Fig 2a) to prevent rotation of the rod within the  channel (paragraph 33). 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Alarcon to have the first rod include a first stop in view of McClintock above because this limits the movement of the rod relative to the connector. 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the first rod and first channel  of Alarcon as modified to have a non-circular cross section/square shape in view of Lake above because this configuration prevents rotation of the first rod within the first channel. 

Regarding Claim 12, Alarcon as modified discloses wherein the first rod has a square-shaped cross-section (paragraph 33 in Lake, as discussed in the modification above). 

Regarding Claim 13, Alarcon as modified discloses the first rod is symmetric about a plane extending along the central longitudinal axis of the first rod (paragraph 33 in Lake, with the modification, the rod is square shape and thus would be symmetric about the longitudinal axis). 


Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alarcon EP 1857064 in view of McClintock US 2009/0204156 and Hughes US 5,499,983.
	Regarding Claim 16, Alarcon discloses a spinal construct (Fig 1a-1c) comprising: 
a first rod (“R2”); 
a second rod (“R8”); and 
a hosting connector assembly (Fig 1a-1c) for combining first and second coaxial rods, the hosting connector assembly comprising: 
a middle assembling segment (R4, #1,11 and R6) having a central longitudinal axis defining a first axis (Fig 1a-1c); 
a first connector (see Fig below, Fig 3a-3b) having a first ring (portion that defines channel #1.10.2) and a second ring (portion that defines channel  #1.10.1) of monolithic construction with one another (Fig 3a), the first ring defining a first channel (#1.10.2 that receives the first rod R2) about a second axis parallel to and laterally offset from the first axis (Fig 1a-1c, 3a-3b), the first channel configured to receive the first rod (Fig 1a-1c) to selectively lock an axial position of the first rod relative to the first connector (locked via fastener #1.10.3, Fig 3a), the second ring defining a channel (#1.10.1)  that receives the middle assembling segment (Fig 1a-1b, 3a-3b); and 
a second connector (see Fig below) connected to the middle assembling segment and configured to receive the second rod coaxially disposed about the second axis (Fig 1a-1c), the second connector being spaced apart longitudinally from the first connector (Fig 1a-1c, see below),
wherein when the first connector is in an unlocked position (Fig 3a-3b, paragraph 30 when fasteners #1.10.3 are loosened) in which the first rod can move in an expansion direction away from the second rod (see Fig below, when #1.10.3 is loosened or not coupled to the first connector, the first rod can move away from the second rod).


    PNG
    media_image3.png
    730
    606
    media_image3.png
    Greyscale


Alarcon does not disclose a first stop feature positioned between the first and second end portions of the first rod, wherein when the first connector is in an unlocked position in which the first rod can move in an expansion direction away from the second rod, the first stop feature is configured to limit the range of movement of the first rod. Alarcon does not disclose wherein at least one of the first rod and the middle assembling segment has a non-circular cross-section. 
McClintock, in the same field of endeavor of spinal rods, discloses a first rod (R1, Fig 10), a first stop (#317)  feature positioned between the first and second end portions (terminal ends of R1) of the first rod (R1, Fig 10), the first stop (#317) feature is configured to limit the range of movement of the first rod (paragraph 60, Fig 10, the first rod is prevented from fully moving through the connector #302).
Hughes discloses a spinal rod (#41) with a non-circular cross section transverse to its longitudinal axis (via #42, Fig 7) received in a channel (#16, Fig 3) that is non-circular in cross section (via #18, Fig 3), wherein the cross-sections of the first rod and the first channel are complementary (Fig 1b) to prevent rotation of the rod within the  channel (Col 4 lines 35-45). 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Alarcon to have the first rod include a first stop in view of McClintock above because this limits the movement of the rod relative to the connector. 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the first rod and first channel and/or the middle assembly segment and the second channel of Alarcon as modified to have complimentary non-circular cross sections in view of Hughes above because this configuration prevents rotation of the first rod within the first channel and/or the middle assembling segment and the second channel. 
	Regarding Claim 17, Alarcon as modified discloses the second rod is coaxial with the first rod (Fig 1a-1c in Alarcon). 

Regarding Claim 18, Alarcon as modified discloses the first rod and the first channel each have a non-circular cross-section, the cross-sections of the first rod and the first channel are complementary to prevent rotation of the first rod within the first channel (as discussed in the modification above and Col 4 lines 35-45 in Hughes, Fig 1b, 3, 7). 

Regarding Claim 19, Alarcon as modified discloses the middle assembling segment and the second channel each have a non-circular cross-section, the sections of the middle assembling segment and the second channel are complementary to prevent rotation of the middle assembling segment within the second channel (as discussed in the modification above and Col 4 lines 35-45 in Hughes, Fig 1b, 3, 7). 



    PNG
    media_image3.png
    730
    606
    media_image3.png
    Greyscale




Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alarcon EP 1857064 in view of McClintock US 2009/0204156.
Regarding Claim 20, Alarcon discloses a spinal construct (Fig 1a-1c) comprising: 
a first rod (R2); 
a second rod (R3); and 
a hosting connector assembly (Fig 1a-1c) for combining first and second coaxial rods, the hosting connector assembly comprising: 
a middle assembling segment (R4, #1.11 and R6)  having a central longitudinal axis defining a first axis (Fig 1a-1c); 
a first connector (see Fig below) having a first ring (portion that defines channel  #1.10.2) and a second ring (portion that defines channel  #1.10.1) of monolithic construction with one another (Fig 3a-3b), the first ring defining a first channel (#1.10.2) about a second axis parallel to and laterally offset from the first axis (Fig 1a-1c, 3a-3b), the first channel configured to receive the first rod (Fig 1a-1c) to selectively lock an axial position of the first rod relative to the first connector (locked via screw #1.103), the second ring defining a channel (#1.10.1) that receives the middle assembling segment (Fig 1a-1c); and 
a second connector (see below) connected to the middle assembling segment (see below) and configured to receive the second rod coaxially disposed about the second axis (see below, Fig 1a-1c), the second connector being spaced apart longitudinally from the first connector (see Fig below), 
wherein the first rod and middle assembling segment are prevented from rotating with respect to each other (paragraph 30, rotation prevented via fasteners #1.10.3 pressing down on the first rod and middle assembly segments, respectively),
wherein when the first connector is in an unlocked position (Fig 3a-3b, paragraph 30 when fasteners #1.10.3 are loosened) in which the first rod can move in an expansion direction away from the second rod (see Fig below, when #1.10.3 is loosened or not coupled to the first connector, the first rod can move away from the second rod).

    PNG
    media_image1.png
    776
    708
    media_image1.png
    Greyscale

Alarcon does not disclose a first stop feature positioned between the first and second end portions of the first rod, wherein when the first connector is in an unlocked position in which the first rod can move in an expansion direction away from the second rod, the first stop feature is configured to limit the range of movement of the first rod.
McClintock, in the same field of endeavor of spinal rods, discloses a first rod (R1, Fig 10), a first stop (#317)  feature positioned between the first and second end portions (terminal ends of R1) of the first rod (R1, Fig 10), the first stop (#317) feature is configured to limit the range of movement of the first rod (paragraph 60, Fig 10, the first rod is prevented from fully moving through the connector #302).
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Alarcon to have the first rod include a first stop in view of McClintock above because this limits the movement of the rod relative to the connector. 

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
See PTO-892 for other references with spinal rods with stops. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773